 EASTERN CORPORATION329agreements, alleged by the Union to include the Rockford employees,are, by their own terms, "specifically limited to cover only employeesemployed by the employer within the corporate limits of the city ofChicago"; (c) in the matter of the conditions of employment for theChicago group and the Rockford group, unequal treatment has beenaccorded them in several important respects, including different wageand vacation schedules for both groups and an insurance programwhich covers only Chicago employees; and (d) whereas at Chicagothe Union has negotiated with the Employer virtually all of the usualprovisions customarily included in collective-bargaining agreements,at Rockford it has never negotiated any matters other than wages andvacations.5The Union argues that, in any event, the Board should dismiss thepetition on the basis of the integration alleged to exist with respect tothe three branches here in issue.We do not agree.We feel thatample justification for a single branch-unit finding is to be found inthe autonomous character of the Rockford branch, its geographicalseparation from the Chicago branches, and the absence of a persuasivebargaining history to the contrary.'Employer's operating branch at,Rockford, Illinois, excluding guards,all other employees, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Direction of Election. 'e The Employer claims that it has recognized the Union at Rockford only with respectto wages.9 Schxoien EngineeringCo , 114 NLRB 173.Eastern CorporationandOffice Employees International Union,AFL-CIO,Petitioner.Case No. 1-RC-41530. July 30, 1956DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert S. Fuchs, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of the-Act.116 NLRB No. 44. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employer.3:A question affecting commerce' exists concerning the representa-tion',of employees of the Employer within the meaning of Section.9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests an election among office and plant clericalemployees at the Employer's Lincoln and Brewer, Maine, pulp anda combined unit of plant and office clerical employees, but contendsthat certain classifications should be excluded as technical, confiden-'tial, or managerial employees.The Petitioner alternatively requestsa separate unit of employees not included in the clerical unit becausethey are technical employees.There is no bargaining history for plant or office clerical employees.As-the parties agree to the appropriateness of 'a single unit of office and,plant clerical employees, we find that such a unit is appropriate.'The parties disagree, however, as to the unit placement of the fol-lowing employees, the Petitioner seeking to include them and theEmployer to exclude them.Paper and pulp testers:The Employer contends that these are tech-nical employees.Paper testers are located in a separate office imme-diately adjacent to the paper machines.They work three shifts,following the production pattern.They come into the mill, get asample of each roll of paper as it is made, and run certain tests oneach sample for weight, strength, resistance to ink, optical capacityand reflectivity, ash, and finish. If a sample does not conform withspecifications, the paper testers notify the production department bya system of signal lights. In the performance of their duties thetesters use instruments such as scales and slide rules.The pulp testerperforms similar tests on pulp.There are no education or training requirements for testers, and allpresent incumbents are former mill employees.Their duties arefixed, and their instruments are simple to master and to operate.Al-though testers are detailed every fourth week to work with the labora-tory technicians, discussed below, for training toward possible promo-tion, their regular duties are not connected with, nor in support of,those of the technicians.Under these circumstances, we find thatthe paper and pulp testers are not technical employees 2Moreover,their work is part of the production process; they perform no clerical'duties; and apparently do not come in contact with the clerical em-ployees.We therefore find that the interests of the paper and pulptesters ally them with the production employees, rather than the1 Eljer Co..108 NLRB 1417, p. 1418.2 Pollock Paper Corporation (Waterproof-Ohio Division),115 NLRB .231 (end labelpaper testers). EASTERN CORPORATION331,clerical employees, and we shall therefore exclude them from the unitsestablished herein.Technicians and laboratory assistants:The Employer contendsthat, these, are technical employees, and should be excluded from theclerical unit.The technicians and laboratory assistants perform avariety of physical and chemical tests for both control and experi-mental purposes, covering the entire field of pulp and paper produc-tion.They occupy an office located some distance from productionand office clerical areas.They are high school graduates and havehad training in the mill, as paper or pulp testers, and on the job astechnicians and laboratory assistants.They do no clerical or produc-tion work, and do not interchange with office clerical employees.It is clear from the description of the experience, training, knowl-edge, and duties of the technicians and laboratory assistants that theyare technical employees.;Since theEmployer-objects to the inclusionof these employees, we shall, in accordance with established Boardpolicy, exclude them from the clerical unit .4Statistical employees:These employees are responsible for statisti-cal quality control.Using mathematical devices such as range charts,Bar X charts, adding machines, multipliers, percent effective charts,and standard deviation charts, they determine mathematical aver-ages for control of moisture, weight, hook, and curl of paper.Theyset tolerance limits for these characteristics, using their own judg-ment based on the tests and a practical knowledge of how paper ismade.Although they formerly were classified as clerical employees,they have been specially trained for their present duties by a univer-sity professor employed for this purpose. - Based on these facts, wefind, in agreement with the Employer, that these are technical em-ployees who may not be included in the clerical unit over the Em-ployer's objection.Sample technician and sample clerk :The sample-technician is givenspecifications of each item which is ordered into production, and it ishis duty to search through his files of sample sheets of paper whichthe Employer has produced in the past, find a sheet which conformswith the specifications, and see that the production employees get theproper sample to copy.This employee uses no instruments, but relieson his senses of sight and touch and his broad knowledge of paper.Although he takes part, at times, in laboratory or statistical projects,his regular duties are not related thereto.The sample clerk dividesher time between assisting the sample technician and training forstatistical work; however, the record does not indicate that the workshe does with the statistical employees is of a technical nature.Upon3General Foods Corporation,Northland Dairy Division,115 NLRB 263 (laboratoryemployee) ;International Smelting and Refining Company,106 NLRB 223,p. 226.4Miehle Printing Press d Manufacturing Company,113 NLRB 1252,p 1254. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARD`these facts, we find, contrary to the Employer's contention, that thesample technician and the sample clerk are not technical employees.Their chief function appears to be an integral part of the productionprocess, and is of a plant clerical nature.Accordingly, we shall in-clude them in the clerical unit.Accountants:The Employer contends that the 2 accountants, 2'senior accountants, and head bookkeeper are managerial employees.These accountants are supervised by the assistant treasurer, who isresponsible to the comptroller.They perform functions usually as-sociated with their classification, such as keeping the general ledger;making the monthly profit and loss statement and balance sheet, keep-ing the fixed capital construction record, taking inventory, andmaking special cost reports and recommendations for managementofficials.Accountants are required either to have been previouslyemployed as accountants or to have a degree from a recognized schoolof accounting.None is certified.The Employer's position is thatwhile the accountants are not concerned with labor relations, theyare nevertheless managerial employees because they use their in-dependent judgment in making recommendations to managementregarding costs. - However, the Board does not consider the perform=ante of duties requiring the exercise of judgment to be an indicationof managerial statusper se,5and there is no indication that the ac-countants make policy decisions of such a nature as would constitute,them managerial employees."As there is no contention that the ac-countants are supervisory or professional employees, we shall, in ac-cordance with the Board's usual procedure, include them in the cleri-cal unit.?Secretaries:The Employer contends that the secretaries to thefive department heads are confidential employees and should be ex-cluded.The Petitioner originally requested inclusion of these em-ployees in the clerical unit, but at the hearing took no position andrequested the Board to rule on their confidential status.These em-ployees hold the following positions : (1) Secretary to the managerof pulp manufacture at both the Brewer and Lincoln mills; (2),secretary to the mechanical superintendent and the pulp superin-tendent at the Lincoln mill; (3) secretary to the chief engineer andmechanical superintendent of the Brewer mill; (4) secretary to thesuperintendent of the Brewer paper mill; and (5) secretary to thesuperintendent of the Lincoln paper mill.6Potomac Electric Power Company/,111 NLRB 553,p. 561.6 The Daily Review, Inc.,111 NLRB 763, p. 764,Titellex, Isar,103 NLRB 223, p. 225.7 Potomac Electric Power Company,111 NLRB 553,p. 561;Federal Telecommunica-tions Laboratories,Inc.,92 NLRB 1395,p. 1400.I EASTERN CORPORATION333The Employer's labor relations are handled by three of its top'officials,the vice president, the treasurer, and the service director.The various unions which represent employees present their demandsand grievances to these officials, who then obtain the opinions andrecommendations of the department heads on the issues presented,by exchanging memoranda and by individual and group discussions.The record is clear that it is the responsibility of the vice presi-dent, treasurer, and service director to formulate, determine, andeffectuatemanagement policies in the field of labor relations, and thatin this field the functions of the department heads, to whom the fivesecretariesin issue are assigned, are advisory only.Accordingly,we find that these secretaries are not confidential employees,' and weshall include them in the unit."As we have found that the technicians, laboratory assistants, andstatistical employees are technical employees, and as the record doesnot indicate there are other technical employees in the plant, theseemployees are entitled to separate representation as an appropriateunit.The Petitioner has an adequate showing of interest in sucha unit,and we shall therefore direct an election in a separate unit oftechnical employees in accordance with the Petitioner's alternaterequest.loAccordingly, we find that the following groups of employees ofthe Employer at its Brewer and Lincoln, Maine, plants constituteappropriate collective-bargaining units within the meaning of Sec-tion 9 (b) of the Act:(1)All office clerical and plant clerical employees, including ship-ping and receiving department employees, checkers, the sample tech-nician,sampleclerk, accountants, and secretaries to department heads;but excluding all employees presently in bargaining units coveredby current contracts with other unions, technicians, laboratory as-sistants, statistical employees, confidential employees, all other em-ployees, guards, professional employees, and supervisors as definedin the Act.(2)All technicians, laboratory assistants, and statistical employees,excludingall other employees, and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]CHAIRMANLEEDOM and MEMBERMURDOCK took no part in the con-siderationof the above Decision and Direction of Elections.D The B. F. Goodrtch Company,115 NLRB 7229The parties agreed, and we find, that the secretaries to the vice president, thetreasurer,and the service director are confidential employees.These three secretariesare accordingly excluded as confidential employees10United States Gypsum Company,114 NLRB 523.